DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status Of Claims
Claims 1-12, received 11/8/2019, are pending for examination.
If applicant is aware of any prior art, or other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Information Disclosure Statement
The Information Disclosure Statement(s) (IDS) filed on 1/8/2020 was considered.
Drawings
The drawings were received on 11/8/2019.  These drawings are accepted.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the second line of Claim 12, “contrast ration” has been changed to: “contrast ratio”

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable over the cited art of record for at least the reason that the prior art and cited art of record fails to teach or reasonably suggest a hybrid polarizer wherein the block axes of the absorbing polarizer and the first and second reflective polarizers substantially aligned along a same first direction; each reflective polarizer reflects not greater than 99% for the incident light polarized along the first direction and substantially transmits the incident light polarized along a second direction substantially orthogonal to the first direction; and the absorbing polarizer absorbs at least 20% of the incident light polarized along the first direction and substantially transmits the incident light polarized along the second direction, and has a contrast ratio less than about 500:1 (wherein contrast is defined by applicant as “contrast of a polarizer is defined as a photopically averaged pass state transmission value divided by a photopically averaged block state transmission value of the polarizer”, see specification page 5, lines 20-22), as generally set forth in claim 1, the device including the totality of the particular limitations recited in claim 1.
Claims 2-12 depend from claim 12 and therefore are allowable for at least the same reasons as claim 1.

Weber et al., US 2002/0186474 A1 (of record) is considered the closes prior art which discloses a hybrid polarizer (fig. 1, elements 102, 106, 104) wherein the block axes of the absorbing polarizer and the first and second reflective polarizers substantially aligned along a same first direction (para. [0055], [0081]); each reflective polarizer reflects not greater than 99% for the incident light polarized along the first direction and substantially transmits the incident light polarized along a second direction substantially orthogonal to the first direction (para. [0065]); and the absorbing polarizer absorbs at least 20% of the incident light polarized along the first direction and substantially transmits the incident light polarized along the second direction (para. [0069], [0093]), but does not have a contrast ratio less than about 500:1 for the absorbing polarizer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        9/22/2021
Derek S. CHAPEL
Primary Examiner
Art Unit 2872